We
all pinned great hopes on the advent of the twenty-first
century with regard to a more stable and secure world
and sustainable development for humanity. We were all
eager to expand the positive achievements of the
twentieth century, which witnessed rapid technological
and social progress, the beginning of the space age, the
advancement of democracy and the globalization of the
planet. We all wanted to leave behind the destructive
impact on human history of two world wars, continued
blood conflicts, millions of refugees, poverty and the
destitution common in most countries of the world.
It had seemed that, at this junction of centuries
and millennia, humanity would rediscover and
appreciate more deeply the value of a world without
wars or violence and the significance of solidarity and
mutual understanding, of true human rights and respect
of the views of others. Now, however, it has become
clear that it is impossible to comprehend the dynamics
of global development or to find adequate answers to
modern challenges without the United Nations as a
leader.
The impression had been that, in the new century,
our civilization would embark on the path towards a
global society where harmony would prevail over
hatred and stability put an end to suspicion — a society
where the agreed rules of conduct set out in
international law, binding for all, would stand in the
way of isolationism and separatism; where all
internationally relevant issues, including the most
urgent ones, would be resolved at the negotiating table;
and where the use of force would not be the rule but,
rather, the exception, and only when sanctioned by
collective decisions of a capable and representative
Security Council.
Unfortunately, the twenty-first century has
brought more new and menacing challenges than
solutions to the numerous problems faced by
humankind. The number of wars and military conflicts
has not diminished but increased. The peaceful
resolution of the inter-Tajik conflict achieved under
United Nations auspices is more the exception than the
rule in the context of the efforts to achieve peace
undertaken by the United Nations.
The world’s peoples increasingly feel that the
world is in a state of permanent war rather than
working towards development. Every day we hear
about the dangers of the proliferation of weapons of
mass destruction and the struggle against international
terrorism. These are urgent problems, and we cannot
but be concerned about them since weapons of mass
destruction are capable of destroying hundreds of
thousands of human lives, while acts of terror can
destabilize entire countries.
For those reasons, we are firmly resolved to
transform Central Asia into a region free of nuclear
weapons. The recent tragic events in the town of
Beslan, in the Russian Federation, are clear evidence
9

that the forces of international terrorism are, day by
day, becoming more daring and continue to challenge
the whole of humankind.
Tajikistan resolutely condemns the acts of
violence perpetrated against defenceless women and
children in North Ossetia and appeals to the
international community to undertake urgent collective
measures to combat this scourge of the twenty-first
century.
It is comforting that the international solidarity
demonstrated in the struggle against such a
bloodthirsty and treacherous enemy as terrorism is
gaining in strength. Tajikistan has been actively
waging, at the regional and international levels, a
multifaceted struggle against the proliferation of
weapons of mass destruction and terrorism.
At the same time, in order to definitively put an
end to terrorism, it is very important to reach a
universal understanding of its nature and
manifestations in order to eliminate any obstacles that
stand in the way of the development and adoption of a
comprehensive convention on international terrorism.
While we can rightly be proud of having created,
within a short period of time, a united anti-terrorist
coalition of States, unfortunately we cannot say that we
have achieved the same degree of solidarity in the fight
against poverty and destitution.
For decades, States with low levels of income
have not been able to free themselves from their
destructive debt burden so as to be able to enjoy the
advantages of civilization. For instance, Tajikistan,
which lived through a civil conflict, continues to face
urgent economic and social problems, despite having
made some economic progress. Eighty per cent of the
population of Tajikistan still lives below the poverty
line. Because of the lack of access to the sea, many
regions of our country are cut off from the outside
world, which results in our paying higher prices for
imported goods and increased transit fees. Forty per
cent of all budget revenues go to servicing external
debt, which limits the Government’s capacity to meet
the urgent needs of the population.
Writing off a portion of the accumulated debt
would make it possible for those countries to invest in
education, health care and environmental protection,
and, in the case of Tajikistan, could be helpful in
rehabilitating the social sphere, which has suffered as a
result of the civil conflict and natural disasters.
However, the idea of exchanging debt for sustainable
development has not yet garnered solid support among
creditors. In that area, we still encounter inertia and a
lack of political will.
It is clear to us that the resolution of political
issues, including those related to international security,
depends, to a great extent, on social and economic
development and on the achievement by all countries
of the Millennium Goals.
In a globalized world, achieving the Millennium
Goals will require the utmost solidarity as well as
interaction among the international community as a
whole, with the United Nations as a leading
coordinator, in its capacity as the most universal and
representative international Organization.
The key to success lies in developing a common
and comprehensive approach to addressing poverty-
related issues, enhancing the means available as well as
seeking innovative ways of securing financing for
development, eliminating ecological threats,
addressing demographic problems, ensuring an
equitable international finance and trade system, and
dealing with the aftermath of natural disasters. Failing
that, the situation will remain the same: a quarter of the
world’s population will continue to prosper, using more
than half of the world’s resources, while the majority
of the world’s population, finding themselves
marginalized, will remain mere observers of global
economic development.
The ever-increasing severity of these problems
makes them global threats to international peace and
security. For that reason, we support the Secretary-
General, Kofi Annan, in his efforts to restore the
balance of priorities on the agenda of the international
community.
The international community should also strive to
ensure maximum coordination of the actions taken at
the global level in terms of monetary, financial and
international trade policies. In that connection, it is
important to strengthen the role of the United Nations
as the key force for political mobilization in those
areas. That requires, on the basis of the Monterrey
consensus, a further reinforcement of the interaction
among the United Nations, the Bretton Woods
institutions and the World Trade Organization, which
Tajikistan hopes to join in the near future.
10

The issues of economic rehabilitation, poverty
eradication, improved living standards for the
population and long-term sustainable development are
among the top priorities for Tajikistan, as an economy
in transition.
At the same time, for a number of reasons,
Tajikistan still needs the assistance of the international
community in supporting national efforts to ensure
long-term sustainable development in the country. We
appreciate the continued efforts of the donor countries
and United Nations agencies such as the United
Nations Development Programme, the United Nations
Children’s Fund, the World Food Programme and
others to assist vulnerable segments of the population,
as well as their support in the ongoing transition to a
socially oriented market economy.
Given our own experience, we support the
priority attention given by the United Nations to
increasing the effectiveness of the assistance rendered
to countries in post-conflict situations and to receiving
feedback in that area. There is no doubt that the United
Nations is the key player in providing timely and
coordinated responses to post-conflict situations.
The success of the United Nations in this area
depends to a great extent on a qualitative interaction
with host Governments in the area of reinforcing
national potential, the introduction of effective
instruments and mechanisms for the coordination and
mobilization of resources, and increased interaction
with the Bretton-Woods institutions in the context of a
joint assessment of their needs and specific project
activities.
In this regard, it is noteworthy that one of the
lessons learned from the peaceful settlement of the
inter-Tajik conflict is the need for donor countries to be
active not only during the crisis but also in the post-
conflict period. I am convinced that strengthening the
foundation of peace and stability in countries living
through conflict requires not only humanitarian
assistance but also actual help in addressing economic
problems and support for countries’ efforts to create a
dynamic and stable economy. As a rule, these kinds of
investments, within the framework of a peaceful
process, turn out to be instrumental in strengthening
young democracies born out of conflict. There is no
doubt that the parliamentary elections to be held in
Tajikistan in early 2005 will prove once again the
vitality and irreversible nature of the peace process in
Tajikistan and the robustness of the country’s
democratic institutions.
Achieving ecologically sustainable development
on the global, regional and national levels remains an
issue of top priority. Tajikistan intends to continue to
contribute to the implementation of the relevant
decisions of Johannesburg and other international
forums. The 2005-2015 International Decade for
Action, “Water for Life”, to be launched on 22 March
2005, was initiated by our country and is expected to
combine efforts undertaken by Governments, the
United Nations, international organizations, civil
society and the private sector. These efforts are aimed
at identifying effective ways of achieving the
internationally agreed goals in the area of fresh water
resources, developing strategies, programmes and laws
to protect water environments and increasing
investment and voluntary donor contributions, two
activities associated with ensuring access to fresh
water to all persons in need. We ask the Governments
of all countries, as well as United Nations agencies, to
undertake practical activities within this decade. This
is the key to success, and it will require a great deal of
work.
In some regions of the world, the international
community is faced not only with the problem of
conflicts and wars that interfere with long-term
development, but also with illicit drug trafficking,
which poses a threat to civil society. We cannot help
being concerned with the fact that global demand for
prohibited drugs is not decreasing. For instance, the
volume of criminal transit of narcotics via Tajikistan
constitutes a serious threat to our social, political and
economic stability as well as to the security of the
region as a whole. Afghanistan remains a major
supplier of narcotics. Their production this year has set
a record.
The President of Tajikistan, Mr. Emomali
Rakhmonov, regards the struggle against illicit drugs as
one of the top priorities for our country. Thanks to the
cooperation with the United Nations and interaction
within Shanghai Cooperation Organization of the last
five years, Tajikistan has become one of the leading
countries in the world in terms of narcotics
interdiction. Over this period, the law enforcement
bodies of Tajikistan and the Russian border guards
have confiscated about 40 tons of narcotics, with
heroin constituting more than half of this total. As a
result, millions of dollars have been removed from
11

circulation and hundreds of thousands of people the
world over have been saved from narcotics
dependency.
According to Antonio Maria Costa, Executive
Director of the United Nations Office on Drugs and
Crime, Tajikistan sets a good example for other
countries as to how one can successfully struggle
against drugs. The achievements of Tajikistan in this
area are considered as a good basis for strengthening
the struggle against the narcotics threat, but we are
combating the results rather than the roots of the
problem.
In autumn 2005, heads of State and Government
will meet in this General Assembly Hall to discuss
progress in achieving the Millennium Development
Goals. We attach great importance to this event, which
coincides with the sixtieth anniversary of the
foundation of the United Nations. We expect this
forthcoming event to give the necessary political
impetus to the international community in its progress
towards the achievement through combined efforts of
the Millennium Development Goals in the interest of a
more stable, just and prosperous world.